Citation Nr: 1209198	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-21 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hepatitis has been received.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2007 and September 2009 rating decisions.  In the November 2007 rating decision, the RO determined, inter alia, that new and material evidence had not been submitted to reopen a previously denied claim for service connection for hepatitis.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In the September 2009 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 70 percent, effective March 28, 2007.  In November 2009, the Veteran's authorized representative filed an NOD as to the initial rating assigned.  

In January 2009 correspondence, the Veteran requested a Board video-conference hearing.  The requested hearing was scheduled for January 2012.  However, prior to the date of such hearing, the Veteran's attorney contacted the RO and cancelled the hearing; there was no request to reschedule the hearing.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2011).

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans.  In April 2008, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, designating  private attorney Robert V. Chisholm as his authorized representative.  The Board recognizes the change in representation.  

The Board's disposition of the request to reopen the claim for service connection for hepatitis is set forth below.  The claim for a higher initial rating for PTSD is addressed in the remand following the order; this matter is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.
FINDING OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal his the request to reopen the claim for service connection for hepatitis.  


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the request to reopen the claim for service connection for hepatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's attorney submitted a written statement in February 2012 withdrawing his appeal as to his request to reopen the claim for service connection for hepatitis.  Hence, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it must be dismissed.


ORDER

The appeal as to the request to reopen the claim for service connection for hepatitis is dismissed.  

	
REMAND

As noted in the introduction above, in a September 2009 decision, the RO granted service connection and assigned an initial rating of 70 percent for PTSD, effective March 28, 2007.  In November 2009, less than one year after notice of the September 2009 rating decision was mailed, the Veteran's attorney filed an NOD as to the initial rating assigned in the September 2009 rating decision.  See 38 C.F.R. § 20.201, 20.200 (2011).  However, the RO has yet to issue a SOC with respect to this matter, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal of this matter.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should furnish to the Veteran and his attorney an SOC as to the matter of an initial rating in excess of 70 percent for PTSD, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal of this issue.  

2.  The Veteran and his attorney are hereby reminded that to obtain appellate review of the above-noted matter, a timely appeal must be perfected within 60 days of the issuance of the SOC.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


